Citation Nr: 1022442	
Decision Date: 06/17/10    Archive Date: 06/24/10

DOCKET NO.  06-19 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether the severance of service connection for erectile 
dysfunction, secondary to service-connected type II diabetes 
mellitus was proper.  

2.  Whether the severance of entitlement to special monthly 
compensation based on loss of use of a creative organ was 
proper.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1962 to June 
1964.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision, issued in 
August 2005 by the RO in Philadelphia, Pennsylvania, which 
severed service connection for erectile dysfunction, 
secondary to service-connected type II diabetes mellitus, and 
severed the Veteran's entitlement to special monthly 
compensation based on loss of use of creative organ, 
effective from September 1, 2005.  

During the course of his appeal, the Veteran was afforded a 
RO hearing before a Decision Review Officer (DRO) in July 
2007.  

A supplemental statement of the case (SSOC), dated in 
December 2007, continued and confirmed the previous 
determination.  


FINDINGS OF FACT

1. All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.  

2.  The evidence of record does not establish that the award 
of service connection for erectile dysfunction, secondary to 
service-connected type II diabetes mellitus, was clearly and 
unmistakably erroneous.  

3.  The evidence of record does not establish that the award 
of special monthly compensation based on loss of use of 
creative organ, was clearly and unmistakably erroneous.  


CONCLUSIONS OF LAW

1.  The severance of the award of service connection for 
erectile dysfunction, secondary to service-connected type II 
diabetes mellitus, was improper.  38 U.S.C.A. §§ 1101, 1131, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.105(d), 
3.310 (2009).  

2.  The severance of the award of entitlement to special 
monthly compensation based on loss of use of creative organ 
was improper.  38 U.S.C.A. §§ 1114(k), 5107(West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.105(d), 3.350(a) (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  The Court, in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), has 
held that the VCAA notice requirements apply to all elements 
of a claim.  

Given the favorable disposition of the claims on appeal, the 
Board finds that all notification and development actions 
needed to fairly adjudicate these claims have been 
accomplished.  




Law and Regulations

Generally, service connection will be granted for chronic 
disability arising from disease or injury incurred in or 
aggravated by peacetime service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2009).

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310 (2009)

The provisions of 38 C.F.R. § 3.105 (2002) direct, in 
pertinent part, that:

(d) Severance of service connection.  Subject to the 
limitations contained in §§ 3.114 and 3.957, service 
connection will be severed only where evidence 
establishes that it is clearly and unmistakably 
erroneous (the burden of proof being upon the 
Government).  (Where service connection is severed 
because of a change in or interpretation of a law or 
Department of Veterans Affairs issue, the provisions 
of § 3.114 are for application.)  A change in 
diagnosis may be accepted as a basis for severance 
action if the examining physician or physicians or 
other proper medical authority certifies that, in the 
light of all accumulated evidence, the diagnosis on 
which service connection was predicated is clearly 
erroneous.  This certification must be accompanied by 
a summary of the facts, findings, and reasons 
supporting the conclusion.  When severance of service 
connection is considered warranted, a rating 
proposing severance will be prepared setting forth 
all material facts and reasons.  The claimant will be 
notified at his or her latest address of record of 
the contemplated action and furnished detailed 
reasons therefore and will be given 60 days for the 
presentation of additional evidence to show that 
service connection should be maintained.  Unless 
otherwise provided in paragraph (i) of this section, 
if additional evidence is not received within that 
period, final rating action will be taken and the 
award will be reduced or discontinued, if in order, 
effective the last day of the month in which a 60-day 
period from the date of notice to the beneficiary of 
the final rating action expires.

The Court has clarified that:

Once service connection has been granted, 38 C.F.R. § 
3.105(d) provides that it can be withdrawn, but only 
after certain procedural safeguards have been 
complied with and the Secretary overcomes a high 
burden of proof.  In effect, § 3.105(d) places at 
least as high a burden of proof on the VA when it 
seeks to sever service connection as § 3.105(a) 
places upon an appellant seeking to have an 
unfavorable previous determination overturned.  
Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991). 
See also Wilson v. West, 11 Vet. App. 383 (1998).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  

Special monthly compensation benefits are payable if a 
Veteran, as the result of service-connected disability, has 
suffered the anatomical loss or loss of use of a creative 
organ.  38 C.F.R. § 3.350(a); 38 U.S.C.A. § 1114(k).  

Once service connection has been granted, it can be severed 
only upon VA's showing that the grant of service connection 
was clearly and unmistakably erroneous.  38 C.F.R. § 
3.105(d); see also Stallworth v. Nicholson, 20 Vet. App. 482 
(2006); Daniels v. Gober, 10 Vet. App. 474, 478 (1997).  



Factual Background and Analysis

The Veteran seeks restoration of entitlement to service 
connection for erectile dysfunction, secondary to type II 
diabetes mellitus, and restoration of entitlement to special 
monthly compensation based on the loss of use of a creative 
organ.  

By way of procedural background, in a November 2004 RO rating 
decision, issued in December 2004, the Veteran was granted 
entitlement to service connection for type II diabetes 
mellitus with erectile dysfunction, and to special monthly 
compensation based on loss of use of a creative organ, 
effective from March 31, 2004.  An RO rating decision, dated 
in March 2005, proposed severance of service connection for 
erectile dysfunction and special monthly compensation based 
on loss of use of a creative organ.  The Veteran responded to 
the proposed severance in a statement, received in April 
2005.  In June 2005, the RO severed service connection for 
erectile dysfunction, effective from September 1, 2005, and 
in July 2005, the RO severed entitlement to special monthly 
compensation based on loss of use of a creative organ, 
effective from September 1, 2005.  In July 2007, he was 
afforded an RO hearing before a DRO.  As noted, most 
recently, an SSOC, dated in December 2007, continued and 
confirmed the previous determination.  

Significantly, private treatment notes, dated from December 
1990 to March 2001, reveal findings of decreased erectile 
force for the past 5 to 6 years, asymmetric prostate, ache in 
penis, problems with erection, microscopic hematuria, 
problems with the lower urinary tract, and abnormal prostate.  
Specifically, a January 2000 private treatment record 
indicates a diagnosis of diabetes mellitus, benign prostatic 
hypertrophy, and organic impotence.  

In September 1998, a private physician noted that the Veteran 
brought up the concern about erectile difficulties.  A 
January 2000 private medical opinion letter by the same 
physician noted a large amount of glucose in the urine, as 
well as erectile difficulties.  The impression was diabetes 
mellitus, organic impotence responding to Viagra.  

A VA examination report, dated in August 2004, noted a six-
month history of diabetes mellitus.  The Veteran reported 100 
percent erectile dysfunction for the previous five years and 
that Viagra had not proven useful.  The examiner noted that 
the Veteran was a smoker and drinker, and that he was on 
medication that would interfere with intercourse.  The 
examiner indicated that the Veteran's erectile dysfunction 
well-antedated the onset of diabetes mellitus, and opined 
that the erectile dysfunction was attributable to multiple 
factors other than diabetes mellitus.  

A VA medical opinion report, dated in March 2005, noted that 
the Veteran's history noted a large amount of glucose in 
urine and diagnosis of diabetes, via private treatment 
records, dated in January 2000.  It was noted that the 
Veteran's erectile insufficiency dated to approximately 1985, 
and that the Veteran admitted as much.  The examiner 
indicated that the January 2000 private treatment record 
showing a test result of a large amount of glucose in the 
urine could have been the result of contamination of the 
specimen.  The examiner, citing to the August 2004 VA report, 
noted that the Veteran had a six-month history of treatment 
for diabetes.  However, there was approximately a three-year 
history of treatment for diabetes and the urinalysis of 
January 2000, reflecting evidence of diabetes.  The examiner 
noted that all type II diabetics have an unrecognized period 
of diabetes of varying duration, and that it was more than 
likely that the Veteran would be recognized as having at 
least glucose intolerance in January 2000.  However, the 
examiner went on to explain that, even if that were the case, 
the Veteran's erectile insufficiency, which clearly had a 
psychogenic component, was first manifested long before any 
diabetes; hence, the examiner opined that it could not be 
said that the Veteran's present day erectile insufficiency 
was of any relationship to the type II diabetes.  The 
examiner concluded that erectile insufficiency preceded 
recognition of type II diabetes by two decades and was of no 
relationship to the Veteran's type II diabetes.  

In February 2006, the same physician opined that the 
Veteran's erectile dysfunction was secondary to his known 
diabetes mellitus.  

An letter from a private physician, dated in June 2007, 
opined that the Veteran had erectile dysfunction that is 
secondary to his diabetes mellitus.  

An opinion letter, dated in October 2007, by the same private 
physician who issued the February 2006 letter, opined that 
the primary cause of the Veteran's erectile dysfunction was 
diabetes mellitus, noting that 50 percent of diabetics 
develop erectile dysfunction.  The physician concluded that 
the cause of the Veteran's particular erectile dysfunction 
was diabetes mellitus and indicated that no further 
elaboration on the subject was possible as it is an accepted 
norm.  

A December 2007 VA opinion report reflects an in-service 
history of cystitis in September 1963 and October 1963, and 
that a June 1964 examination revealed a history of frequent 
urination, but a normal genitourinary examination and no 
complaints of erectile dysfunction were noted.  The examiner 
noted that in 1990, 26 years later, the Veteran began 
complaining of diminished erectile force resulting eventually 
in impotence in the year 2000, when he was 59 years old.  The 
examiner opined that the Veteran's complaints in 1963 would 
have no bearing upon his current erectile dysfunction, as 
there is no relationship between cystitis and the vascular 
and neurologic apparatus that allows for normal erection, 
penetration, and ejaculation.  The examiner noted that to 
have complete impotence at the age of 59 is extremely common 
in the United States.  The examiner noted the report of the 
Veteran's private physician linking the Veteran's erectile 
dysfunction to his diabetes mellitus, and held that the 
diabetes mellitus, in conjunction with the Veteran's age, is 
the most likely reason for the Veteran's inability to have 
intercourse.  The examiner concluded that there was no 
relationship between the Veteran's cystitis in service and 
current complete impotence, and that it is totally unlikely 
that there is any relationship.  

In addition to the medical evidence of record, the Board 
notes that in the Veteran's DRO hearing he testified that he 
started experiencing symptoms of diabetes, such as frequent 
urination, and increased thirst, as early as the 1970's; 
although he denied undergoing treatment for these symptoms, 
or being diagnosed with diabetes or erectile dysfunction at 
that time.  

In this case, at the time of the November 2004 grant of 
service connection for diabetes mellitus with erectile 
dysfunction, there was a diagnosis of erectile dysfunction in 
private medical records that attributed the disorder to the 
diabetes mellitus.  While some subsequent medical opinions 
indicate that the erectile dysfunction is likely not the 
result of diabetes mellitus, other opinions disagree.  At the 
time of the November 2004 rating action, reasonable doubt was 
resolved in the Veteran's favor.  Even with the submission of 
additional evidence, the findings remain equivocal.

Therefore, there is no showing that the November 2004 rating 
decision was clearly and unmistakably erroneous in granting 
service connection as there is no definite showing that the 
veteran does not have erectile dysfunction secondary to 
diabetes mellitus.  While the diabetes mellitus may not have 
caused the disorder, there is no showing that the diabetes 
mellitus has not aggravated the disorder.  As such, the award 
of service connection for erectile dysfunction was not 
clearly and unmistakably erroneous. Accordingly, the Board 
concludes that the severance of service connection for 
erectile dysfunction was improper.


After a careful review of the evidence, the Board finds that 
the high evidentiary burden of showing clear and unmistakable 
error in the grant of service connection for erectile 
dysfunction, secondary to type II diabetes mellitus, has not 
been met in this case.  In short, while the record contains 
no definitive evidence showing that the Veteran's erectile 
dysfunction is secondarily related to his service-connected 
diabetes mellitus, there is no clear and unmistakable 
evidence showing that it is not related.  

The Board further notes that based on the fact that service 
connection has been restored for erectile dysfunction, 
secondary to service-connected type II diabetes mellitus, 
special monthly compensation based on loss of use of creative 
organ, must also be restored.  Therefore, severance was 
improper, and entitlement to special monthly compensation 
based on loss of use of creative organ must also be restored.  




ORDER

Severance of service connection for erectile dysfunction, 
secondary to service-connected type II diabetes mellitus, 
effective from September 1, 2005, was improper, and service 
connection is restored.  

Severance of special monthly compensation based on loss of 
use of creative organ, as of September 1, 2005, was improper, 
and service connection is restored.  



____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


